Name: Commission Regulation (EEC) No 1788/82 of 6 July 1982 amending Regulation (EEC) No 1630/82 on the supply of common wheat to the United Nation' s High Commissioner for Refugees (UNHCR) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7 . 7 . 82 Official Journal of the European Communities No L 199 /7 COMMISSION REGULATION (EEC) No 1788/82 of 6 July 1982 amending Regulation (EEC) No 1630/82 on the supply of common wheat to the United Nation's High Commissioner for Refugees (UNHCR) as food aid Nation s High Commissioner for Refugees (UNHCR) under its food-aid programme for 1 982 ; Whereas at the request of the UNHCR certain provi ­ sions on the shipment period for the goods should be altered ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals as food aid (3), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regulation (EEC) No 2543/73 (*), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas Commission Regulation (EEC) No 1630/82 of 21 June 1982 (6) has opened a tendering procedure for the supply of common wheat to the United Point 16 of the Annex to Regulation (EEC) No 1630/82 is amended to read as follows : ' 16. Shipment period :  lot 2 : 15 to 30 September 1982  lot 3 : 1 5 to 30 October 1 982  lot 1 : 15 to 30 November 1982.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 July 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 164, 14 . 6 . 1982, p . 1 . 0) OJ No L 281 , 1 . 11 . 1975, p . 89 . (4) OJ No 106, 30 . 10 . 1962, p . 2553/62. O OJ No L 263 , 19 . 9 . 1973 , p . 1 . ( 6 OJ No L 181 , 15 . 6 . 1982 , p . 13 .